DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (US 2020/0020712) in view of Choi (US 2004/0066685).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly 
	In re claim 1, Kim et al., in Figs. 4, 5 and corresponding text, teach a semiconductor memory device comprising:
a logic circuit 20 ([0030]) disposed on a substrate 10 having a cell region CR ([0031]) and a peripheral region SR (i.e. a slimming region acts as the peripheral region) outside the cell region CR;
a source plate 30 (=30A + 30B, [0031]) defined over the logic circuit 20;
a slit ST1 ([0031]) separating the source plate 30 into a cell source plate 30A in the cell region CR and a dummy source plate 30B (note: the source plate 30B acts as the dummy source plate, because 30B is electrically and physically isolated from the source plate 30A of the cell region CR ([0032]) in the peripheral region SR; and
a memory cell array 40 defined on the cell source plate 30A.
	Kim et al. do not explicitly teach that the dummy source plate 30B is maintained at a constant voltage independent of operations of the memory cell array and the logic circuit.  However, Kim et al., however, do teach that the dummy source plate 30B is “floated regardless of the semiconductor device operates or not.” ([0056], [0068], 
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to comprehend that Kim reference does teach and imply the limitations of claim 1, in light of Choi reference.  This is because the dummy source plate 30B of Kim, in light of Choi, is no more than the predictable use of prior-art element (i.e. a floated element) according to its established function (i.e. keep voltage constant).
	
               
    PNG
    media_image1.png
    408
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    423
    492
    media_image2.png
    Greyscale

                           
    PNG
    media_image3.png
    228
    377
    media_image3.png
    Greyscale


	In re claim 2, Kim et al., in Figs. 4, 5, 9 and corresponding text, teach further comprising: a top wiring line BL defined over the source plate 30 (=30A + 30B); a bottom wiring line 23C defined between the logic circuit 20 and the source plate 30; and a contact 60 coupling the top wiring line BL and the bottom wiring line 23C in the peripheral region SR, wherein the dummy source plate 30B has an opening through which the contact 60 passes.
	In re claim 3, Kim et al., in Figs. 4, 5, 9 and corresponding text, teach that the cell source plate 30A and the dummy source plate 30B are formed of the same material (i.e. the source plate 30 is cut to form 30A and 30B, [0031]).

	In re claim 4, Kim et al., in Figs. 4, 5 and corresponding text, teach that a portion of the logic circuit 20 overlaps with the dummy source plate 30B in a vertical direction perpendicular to a top surface of the substrate 10.

	In re claim 10, Kim et al., in Figs. 4, 5 and corresponding text, teach a semiconductor memory device comprising:
a logic circuit 20 ([0030]) disposed on a substrate 10 having a cell region CR ([0031]) and a peripheral region SR (i.e. a slimming region acts as the peripheral region) outside the cell region CR;
a cell source plate 30A disposed over the logic circuit 20 in the cell region CR;
a memory cell array 40 defined on the cell source plate 30A; and 
a dummy source plate 30B disposed over the logic circuit 20 in the peripheral region SR to suppress the electrical interference between the source plate 30 and the logic structure 20 ([0032], [0068], [0086]).
	Kim et al. do not explicitly teach that the dummy source plate 30B is used as “an electrostatic discharge shield plate.”  However, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would have comprehended that Kim reference does imply that the dummy source plate 30B is used as the electrostatic discharge shield plate, because the dummy source plate 30B is used to suppress the 

	In re claim 11, Kim et al., in Figs. 4, 5 and corresponding text, teach that the cell source plate 30A and the electrostatic discharge shield plate 30B are separated from each other by a slit ST1 along a boundary between the cell region CR and the peripheral region SR.

	In re claim 13, Kim et al., in Figs. 4, 5 and corresponding text, teach that a portion of the logic circuit 20 overlaps with a portion of the electrostatic discharge shield plate 30B in a vertical direction perpendicular to a top surface of the substrate 10.

	In re claim 19, Kim et al., in Figs. 4, 5 and corresponding text, teach a semiconductor memory device comprising:
a logic circuit 20 ([0030]) defined on a substrate 10;
a source plate 30 (=30A + 30B, [0031]) disposed over the logic circuit 20;
a slit ST1 ([0031]) separating the source plate 30 into a plurality of cell source plates 30A and a dummy source plate 30B (note: the source plate 30B acts as the dummy source plate, because 30B is electrically and physically isolated from the source plate 30A of the cell region CR ([0032]) in the peripheral region SR; and
a plurality of memory cell arrays MCA defined on the cell source plate 30A, respectively.
constant voltage regardless of whether the memory cell array and the logic circuit operate.  However, Kim et al., however, do teach that the dummy source plate 30B is “floated regardless of the semiconductor device operates or not.” ([0056], [0068], [0086]).   What Kim et al. mean is that the dummy source plate 30B is electrically and physically isolated (i.e. “floated”) from the source plate 30A of the cell region CR ([0032]) and imply that “the dummy source plate 30B “is maintained at a constant voltage regardless of whether the memory cell array and the logic circuit operate.”    This is because a floating circuit means that it is at steady stated and thus the voltage is unchanged, as evidenced by Choi ([0060]).
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to comprehend that Kim reference, in light of Choi reference, does teach and imply the limitations of claim 1.  This is because the dummy source plate 30B of Kim is no more than the predictable use of prior-art element (i.e. a floated element) according to its established function (i.e. keep voltage constant).

Allowable Subject Matter
Claims 5-9, 12, 14-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement pads that are exposed and defined in a top dielectric layer that covers the memory cell array, and that are spaced apart in the peripheral region, wherein the dummy source plate overlaps with a least one of the plurality of pads in the vertical direction perpendicular to a top surface of the substrate (claim 5); top wiring lines disposed over the cell source plate and the electrostatic discharge shield plate; bottom wiring lines disposed in a bottom dielectric layer, which covers the logic circuit, between the cell source plate and the substrate and between the electrostatic discharge shield plate and the substrate (claim 12); and a plurality of pads arranged in the peripheral region and exposed to an outside of a top dielectric layer, which covers the memory cell array, wherein the electrostatic discharge shield plate overlaps with the plurality of pads in the vertical direction perpendicular to a top surface of the substrate (claim 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
July 9, 2021



/HSIEN MING LEE/